Citation Nr: 1131449	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO. 04-30 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral hand disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976 and from August 1987 to August 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in September 2006.

In March 2007, this case was remanded to the RO for the collection of additional records and to conduct a VA examination of the Veteran. The case was returned to the Board in May 2010, at which point the Board again remanded the case to schedule the Veteran for a VA examination. The RO has not complied with the directives of those remands. 

The RO/AMC has not complied with the Board's remand directives. The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268 (1998). Because the RO did not comply with the Board's May 2007 and May 2010 remand directives, this case must again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

In the March 2007 Board remand, the RO was instructed to request the Veteran's complete medical records from the Albuquerque, New Mexico and Big Spring, Texas VA Medical Centers and associate those records with the claims file. Although the Supplemental Statement of the Case indicates that no records were found by the RO/AMC, there is no other evidence indicating that such a request was undertaken.

Additionally, in the May 2010 Board remand, the RO was instructed to schedule the Veteran for a VA examination. In the event that the Veteran did not report for the examination, the RO was specifically directed to obtain documentation that shows that notice scheduling the examination was sent to the Veteran's last known address, and whether such notice was returned as undeliverable. No such documentation is contained within the claims file. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must contact the Veteran and ask him to specify all medical care providers who treated him for a condition of the hands. The RO/AMC must then obtain and associate with the claims file any records identified by the veteran that are not already associated with the claims file. The RO/AMC must specifically request the complete medical records from the Albuquerque, New Mexico and Big Spring, Texas VA Medical Centers and associate these records with the claims file. If efforts to obtain these records have been made and have been unsuccessful, the RO/AMC must provide documentation of these efforts, along with a formal finding of unavailability. 

2. The RO/AMC must provide documentation that shows that notice scheduling the June 2010 VA examination was sent to the Veteran's last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

3. If the Veteran was not properly notified of the June 2010 VA examination, the Veteran should be afforded a VA examination to ascertain the nature and etiology of all disorders that may be present. Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished. 

a. The examiner is requested to review all pertinent records associated with the claims file, and following this review and the examination render an opinion as to the following:

i. Are there any current diagnosed conditions related to the Veteran's pain and immobility of the hands?

ii. If there is a currently diagnosed disability, the examiner is requested to express an opinion as to whether the currently diagnosed condition is chronic in nature and whether the condition is causally or etiologically related to any incident of the Veteran's active service or other service connected disabilities?

iii. If there is no diagnosed disability, whether there are signs and symptoms that may be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness?

b. A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved. Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

4. The RO/AMC must notify the Veteran that it is his responsibility to report for the above examinations and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of a claim. 38 C.F.R. §§ 3.158, 3.655 (2010). In the event that the Veteran does not report for any one of the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

5. Thereafter, the RO/AMC must review the claims file to ensure that all of the foregoing requested development has been completed to the extent possible. In particular, the RO should review the requested examination report and required medical opinion to ensure that it is responsive to and in complete compliance with the directives of this remand and if they are not, the RO should implement corrective procedures. Stegall, supra.

6. Thereafter, the RO/AMC must review the claims file to ensure that all of the foregoing requested development has been completed to the extent possible. 

7. After completion of the above, and any additional development of the evidence, the RO/AMC must review the record, to include all additional evidence, and readjudicate the claim. If any benefits sought remain denied, the Veteran and his representative should be issued an appropriate supplemental statement of the case, and afforded the opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


